                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

KELLY FAMIGLIETTI,                :
     Plaintiff,                   :
                                  :
v.                                :    Case No. 3:11-cv-01792 (RNC)
                                  :
HARTFORD HOSPITAL,                :
     Defendant.                   :

                              MEMORANDUM

     Plaintiff Kelly Famiglietti brought this action against her

former employer, Hartford Hospital, under Conn. Gen. Stat. § 31-

290a claiming her employment was terminated because she

exercised her right to receive workers’ compensation benefits

following a work-related injury.      Defendant moved for summary

judgment arguing that a jury would have to find that plaintiff’s

employment was lawfully terminated because she had exhausted all

leave time available to her under the Hospital’s written

employment policy governing leaves of absence.      The motion was

granted for substantially the reasons stated by the defendant.

This memorandum provides a written statement of the reasons for

the Court’s ruling.

 I. Background

     The evidence in the record shows the following.      In

February 2011, Hartford Hospital Nurse Manager Angie Fleig hired

the plaintiff to work at the Hospital as a registered nurse.

Plaintiff took leave from the job after sustaining a work-



                                  1
related back injury on June 30, 2011, and began collecting

workers’ compensation benefits.        Plaintiff’s doctor cleared her

to perform light-duty work as of August 4, 2011.        Plaintiff

returned to work for one shift on August 10.        On that date, she

reinjured her back after she was required to perform job-related

tasks not permitted by her doctor.

    On September 14, while plaintiff still was on leave due to

her injury, Fleig convened a meeting to discuss plaintiff’s

employment status.     William Bell, a human resources consultant,

told Fleig that plaintiff had exhausted the leave available to

her under the Hospital’s leave of absence policy and her

employment could therefore be terminated.        The leave of absence

policy states that “employment is terminated after all leave is

expired.”     The policy does not distinguish between employees

with work-related injuries and those with non-work-related

injuries or illnesses.

    On September 22, plaintiff received a letter from Fleig

notifying her that her employment was terminated effective

immediately.    The relevant portion of the termination letter

reads: “Since you have not been able to return to your job

within the allotted period of time, we will no longer be able to

keep your current position open.”       It is undisputed that

plaintiff’s leave expired weeks before her employment was

terminated.     Plaintiff was unaware that she did not have


                                   2
additional leave time, however, and thought the defendant’s

termination of her employment was improper.

II. Discussion

    Summary judgment – sometimes referred to as judgment

without trial - may be granted when there is no genuine issue of

material fact and the moving party is entitled to judgment as a

matter of law.   Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).    To avoid summary judgment in this case, the plaintiff

must point to evidence that would permit a jury to return a

verdict in her favor.    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986).   If the evidence in the record is legally

insufficient to support a verdict in favor of the plaintiff,

there is no need for a trial because even if the jury were to

return a verdict in her favor, the verdict would have to be

overturned due to the lack of sufficient evidentiary support.

In deciding whether the evidence is legally sufficient or

insufficient to support the plaintiff’s claim, the evidence must

be viewed in the light most favorable to her.    Id. at 255.

    Plaintiff’s claim is based on Conn. Gen. Stat. § 31-290a,

which prohibits an employer from discriminating against an

employee who exercises rights under the workers’ compensation

statute.   Claims based on this statute are analyzed using the

McDonnell Douglas burden-shifting framework applicable to

employment discrimination claims generally.    Mele v. City of


                                  3
Hartford, 855 A.2d 196, 206 (Conn. 2004) (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973)).     To establish a

prima facie case, the plaintiff must show that the defendant

terminated her employment because she was exercising a right

protected by the workers’ compensation act.     Id. at 207.1    If the

plaintiff establishes a prima facie case, the burden shifts to

the defendant to articulate a legitimate, non-discriminatory

reason for the termination.   Id. at 206.   Then, the burden

shifts back to the plaintiff to show that the purported reason

given by the defendant is a pretext, in other words, an excuse

for what was actually prohibited discrimination.     Id.   To

sustain her ultimate burden, the plaintiff must have evidence

permitting a jury to find that (1) discrimination more likely


1 Section 31-290a contains the same causal language as Title VII
and has been analogized to federal discrimination statutes by
the Connecticut Supreme Court. See Ford v. Blue Cross & Blue
Shield of Conn., Inc., 578 A.2d 1054, 1060 (Conn. 1990) (“In
setting forth the burden of proof requirements in a § 31–290a
action, we look to federal law for guidance.”), overruled in
part on other grounds by Ulbrich v. Groth, 78 A.3d 76, 123 n.62
(Conn. 2013). Under Title VII, a plaintiff must show that
discrimination was the but-for cause of her termination. Univ.
of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).
Defendant urges the court to apply this standard instead of a
“motivating factor” standard. Which standard applies in section
31-290a actions is an open question. See D’Amico v. Dep’t of
Children & Families, No. HHDCV136046656S, 2016 WL 4150596, at *5
(Conn. Super. Ct. July 6, 2016) (“Connecticut appellate courts
have yet to resolve whether the ‘but-for’ standard . . . or the
traditional ‘motivating factor’ standard . . . apply . . . in
retaliation cases.”). Because plaintiff’s claims fail under
either standard, I express no opinion as to which standard
applies.


                                4
than not motivated the termination or (2) the reasons given for

the termination are “unworthy of credence.”   Id. (quoting Diaz

v. Hous. Auth. of the City of Stamford, 785 A.2d 192, 196 (Conn.

2001)).   The primary focus is “always whether an employer treats

an employee less favorably than other employees for an

impermissible reason.”   Montana v. First Fed. Sav. & Loan Ass’n

of Rochester, 869 F.2d 100, 104 (2d Cir. 1989).

    Summary judgment is appropriate in this case because the

evidence in the record, viewed most favorably to the plaintiff,

is insufficient to support a reasonable finding that the

Hospital’s proffered reason for the termination of her

employment is a pretext for discrimination.   See Chiaia v.

Pepperidge Farm, Inc., 588 A.2d 652, 654 (Conn. App. Ct.)

(application of neutral leave policy to employee receiving

workers’ compensation benefits is not a per se violation of

section 31-290a; rather, “plaintiff must present some evidence

from which a trier of fact could infer that the employer

discharged or discriminated against the employee because he or

she had exercised his or her rights under the Workers’

Compensation Act”), cert. denied, 593 A.2d 133 (Conn. 1991).

The Hospital’s proffered reason for the termination – that the

plaintiff was unable to return to work following the leave of

absence permitted by the Hospital’s policy – is well-supported

by the policy itself, Bell’s advice to Frieg concerning the


                                 5
policy as it applied to the plaintiff, and Freig’s subsequent

letter to the plaintiff invoking the policy as the reason for

the termination.   Plaintiff offers no evidence, direct or

circumstantial, permitting a jury to find that the termination

was motivated by discrimination based on plaintiff’s receipt of

workers’ compensation benefits.

    Plaintiff contends that the temporal proximity between her

workers’ compensation claim and the termination of her

employment is sufficient to establish a causal connection

between the two.   See El Sayed v. Hilton Hotels Corp., 627 F.3d

931, 933 (2d Cir. 2010) (“The temporal proximity of events may

give rise to an inference of retaliation for the purposes of

establishing a prima facie case.”).    But the timing of these

events does not support a reasonable inference of

discrimination.    Plaintiff filed for workers’ compensation

benefits soon after she was injured on June 30.     Her employment

was not terminated until September 22 -- nearly three months

later.   See Housel v. Rochester Inst. of Tech., 6 F. Supp. 3d

294, 308 (W.D.N.Y. 2014) (“[C]laims of retaliation are routinely

dismissed when as few as three months elapse between the

protected activity and the alleged act of retaliation.”).

Moreover, Fleig was informed by Bell that plaintiff’s employment

was subject to termination under the leave policy just eight

days before Fleig notified the plaintiff of the termination.


                                  6
The close temporal proximity between Fleig’s meeting with Bell

and the delivery of the termination letter undercuts an

inference of a causal connection between plaintiff’s exercise of

her right to receive workers’ compensation benefits and the

decision to terminate her employment.   See Benjamin v. Terrero,

No. 13-cv-8699 (VB), 2017 WL 187479, at *9 (S.D.N.Y. Jan. 13,

2017) (“The time that elapsed after plaintiff’s alleged

complaint in May and the intervening June incidents

demonstrating plaintiff and [supervisor]’s difficult working

relationship, undermines the strength of any inference due to

temporal proximity that [supervisor] terminated plaintiff for

retaliatory reasons.”); see also El Sayed, 627 F.3d at 933

(“[W]ithout more, . . . temporal proximity is insufficient to

satisfy [plaintiff’s] burden to bring forward some evidence of

pretext.”).

    Plaintiff also points to evidence showing that Fleig was

frustrated with the situation.   As far as the record shows,

however, Fleig said nothing about plaintiff applying for or

receiving workers’ compensation benefits.   Rather, the evidence

shows that Fleig was unhappy about the plaintiff’s

unavailability to perform the nursing duties for which she had

been hired.   Fleig’s frustration in this regard, viewed most

favorably to the plaintiff, does not permit a reasonable

inference that the termination of plaintiff’s employment in


                                 7
 accordance with the written leave policy was motivated by

 discrimination prohibited by the workers’ compensation statute.

       Finally, plaintiff argues that the defendant’s failure to

 promptly enforce the leave policy gives rise to an inference of

 discrimination.     Fleig’s letter to the plaintiff informing her

 of the termination was transmitted soon after Fleig met with

 Bell and learned that plaintiff’s employment was subject to

 termination under the policy.     The evidence does not support a

 finding that she was aware of this before she met with Bell.

 More fundamentally, the issue in this case is whether the

 plaintiff was treated less favorably than other employees who

 did not make a claim for workers’ compensation benefits.    The

 evidence does not support such a finding.    There is no

 indication that the Hospital granted more leave than permitted

 by the policy to employees who did not exercise rights under the

 workers’ compensation statute.

III.   Conclusion

       Accordingly, the defendant’s motion for summary judgment

 has been granted.

       Signed this 20th day of June 2019.



                                       ____/s/ RNC______________
                                       Robert N. Chatigny
                                  United States District Judge




                                    8
